Citation Nr: 1607600	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-13 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Propriety of reduction of the evaluation for bilateral hearing loss from 30 percent to zero percent (noncompensable), effective October 1, 2014.
 
2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 5, 2013.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  October 2011, August 2013, and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Specifically, the RO denied entitlement to service connection for GERD in the October 2011 rating action.  In the August 2013 rating decision, the RO denied a TDIU and proposed to reduce the Veteran's hearing loss disability rating from 30 percent to noncompensable (zero percent).  In the June 2014 decision, the RO effectuated the reduction of the evaluation for bilateral hearing loss from 30 percent to noncompensable, effective October 1, 2014.  In March 2015, the Board remanded these matters for further development.  

In this regard, the Board remanded the issue of propriety of the reduction for bilateral hearing loss for issuance of a statement of the case (SOC), which was accomplished in June 2015.  The SOC also listed "evaluation of bilateral hearing loss, currently evaluated as 30 percent disabling" as a separate issue.  However, the analysis was essentially the same, i.e., finding that the propriety of the reduction from 30 percent to noncompensable was proper.  In his June 2015 substantive appeal, the Veteran indicated that he wished to appeal all of the issues addressed in the SOC and listed the reduction of the 30 percent rating to zero percent as well as whether this reduction was proper.  Essentially, these matters are not separate and distinct, but, rather are the same issue.  Thus, the facts of this case are clearly distinguished from the United States Court of Appeals for Veterans Claims (Court)'s holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran has not been misled by the RO's actions.  In sum, the Veteran disagrees with the reduction of his 30 percent rating for bilateral hearing loss to noncompensable, effective October 1, 2014, and questions whether such reduction was proper.  There has been no indication whatsoever that the Veteran is seeking a rating in excess of 30 percent; rather he is seeking to have the 30 percent rating restored.  As such, it is the same, single issue as set forth on the front page of this decision.  

In regard to the characterization of the issue of entitlement to a TDIU, in this case, the Veteran has been awarded a 100 percent disability rating for his PTSD, effective June 5, 2013. The Board notes that the award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  

However, in the instant case, the record does not show, nor has the Veteran asserted, that he is precluded from employment based solely on his service-connected bilateral hearing loss and/or tinnitus.  Furthermore, an October 2012 VA opinion found that the Veteran's service-connected bilateral hearing loss and tinnitus do not, in and of themselves, render him unable to secure and maintain substantially gainful employment because with appropriate amplification (hearing aids), the Veteran should be able to communicate with others, except in the presence of excessive noise.  Rather, the Veteran has asserted that his service-connected PTSD is the primary cause of his inability to obtain and maintain substantially gainful employment.  As such, on these the facts, the claim for a TDIU from June 5, 2013, the effective date of the award of the 100 percent rating for PTSD, is rendered moot in this case.  Consequently, the issue is characterized as shown on the title page of this decision.

The issues of entitlement to service connection for GERD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At the time of the June 2014 rating decision, the 30 percent rating for the Veteran's service-connected bilateral hearing loss had been in effect for less than five years.

2.  The evidence of record at the time of the June 2014 rating decision demonstrates a sustained improvement in the Veteran's service-connected bilateral hearing loss, resulting in no worse than Level 1 hearing acuity in the right ear and Level II acuity in the left ear.


CONCLUSION OF LAW

The reduction of the evaluation for bilateral hearing loss from 30 percent to noncompensable (zero percent), effective October 1, 2014, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R.  § 3.105(e) . 

In the instant case, the AOJ's rating reduction for the Veteran's bilateral hearing loss from 30 percent to noncompensable did not result in any reduced compensation payable to the Veteran as he maintained a maximum total 100 percent rating for his service-connected disabilities.  Thus, the procedural protections of 38 C.F.R. § 3.105(e) do not apply.  Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).  Regardless, an August 2013 notice letter sent in connection with the rating decision proposing to reduce the rating for bilateral hearing loss provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the termination should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was further informed that, if he did not request a hearing or submit additional evidence within 60 days, the AOJ would make a decision based on the evidence of record.  In short, this letter provided adequate content notice for the claim decided herein.  The Board notes that in a September 2012 notice, the Veteran was also provided specific notice regarding VA's assignment of disability ratings and effective dates in accordance with Dingess/Hartman.  Moreover, all required VCAA notice was sent prior to the June 2014 rating decision on appeal that reduced the rating for bilateral hearing loss.  As such, there is no timing error.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains VA treatment records, Social Security Administration (SSA) records, and January 2013 and May 2015 VA examination reports.  Moreover, the Veteran's and his representative's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Additionally, the Veteran was afforded VA examinations in January 2013 and May 2015 to evaluate the severity of his service-connected bilateral hearing loss.  As discussed further below, the Board finds that such VA examinations are adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Such examinations also include a description of the functional impact on the ordinary conditions of daily life, including his ability to work.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board notes that the Veteran has asserted that the May 2015 VA examination was inadequate and requested an examination outside of VA; however, he provided no specific details to show that the examiner failed to sufficiently perform her duties.  In this regard, he simply asserted that the examiner was eating during the test and performed the puretone threshold test twice.  He also indicated that the examination was inadequate because the examiner did not give him a copy of the examination  report at the time of the examination.  

Review of the examination report showed that the Veteran's responses were very inconsistent as his communication ability was much better than what was represented by his SRT and levels of responses to puretones, even after being reinstructed twice.  Thus, it appears that the examiner requested that the Veteran perform the test twice due to inconsistencies in his responses so that she could obtain an accurate assessment of his hearing loss.  Also, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  

Here, as the Veteran has not demonstrated that the VA examiner was unaware of any significant fact in this case or introduced any evidence that shows a lack of impartiality of the VA examiner, the Veteran has not met his burden to show that the VA examination was inadequate on the basis of bias.  In sum, the assertions of the Veteran are not sufficient to overcome the above-mentioned presumption.  Rather, the examination report clearly shows that the Veteran was inconsistent in his responses despite being administered the test twice.  In turn, the puretone test results were invalid.  The Board observes that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Moreover, the duty to assist in providing an adequate examination does not include the requirement to provide an examination outside of VA.  Likewise, a VA examiner is not required to give a copy of the examination report to the Veteran at the time of the examination.  In this regard, the Veteran's representative received a copy of the examination report in January 2016 as required under the Freedom of Information Act.  

Therefore, the Board finds that the VA examinations of record are adequate to decide the Veteran's claim.  Furthermore, for the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the March 2015 remand directives with respect to the issue decided herein.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in March 2015 directed the AOJ to issue a SOC with respect to the issue of propriety of reduction of bilateral hearing loss rating from 30 percent to noncompensable, effective October 1, 2014.  As noted above, an SOC was issued in June 2015 and the Veteran perfected his appeal that same month.  Accordingly, the Board finds that there has been substantial compliance with the March 2015 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

This appeal arises out of the Veteran's disagreement with a decision to reduce his bilateral hearing loss disability rating from 30 percent to noncompensable.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e).  As discussed above, although not applicable in this case, the Board observes that the AOJ complied with § 3.105(e) in that the Veteran was informed of the proposed action in an August 2013 rating decision.  In an attached letter, the Veteran was notified of the opportunity to present additional evidence within a 60-day period as well as his right to request a personal hearing.  Thereafter, the reduction was effectuated in the June 2014 rating decision on appeal, which reduced his hearing loss rating from 30 percent to noncompensable, effective October 1, 2014.

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The Court stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 30 percent rating was in effect from February 20, 2009, less than 5 years at the time the rating reduction was proposed in August 2013, and thus the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply; reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R.  § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, supra, at 277.

Accordingly, the Board must determine whether the evidence of record as of October 2014 established that the Veteran's bilateral hearing loss no longer met the criteria for a 30 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R.  § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R.  § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The next higher evaluation of 20 percent is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A 30 percent is provided where hearing in the better ear is IV and hearing in the poorer ear is IX to XI; where hearing in the better ear is V and hearing in the poorer ear is VII and VIII; or where hearing in the better ear is VI and hearing in the poorer ear VI and VII.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's 30 percent rating for his service-connected bilateral high hearing loss was primarily based on a May 2011 VA fee-based audiological examination.  This evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
70
75
75
70
73
LEFT
75
70
70
70
71

The puretone threshold average when rounded was 73 in the right ear and 71 in the left ear.  The speech discrimination test revealed speech recognition ability of 96 percent in both ears.  

At the time of the May 2011 VA audiological evaluation, the Veteran was shown to have an average puretone hearing loss of 73 decibels in the right ear, with 96 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 71 decibels in the left ear, with 96 percent speech discrimination, which also translates to a Roman numeral designation of II for the left ear.  38 C.F.R. § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level II for the right ear and level II for the left ear equates to a zero percent disability evaluation.  

However, since the Veteran's puretone threshold was 55 decibels or more at all four specified frequencies, whether a higher Roman numerical designation would result under Table VIA must be determined.  At the time of the VA audiological evaluation, the Veteran was shown to have an average puretone hearing loss in the right ear of 73 decibels and in the left ear of 71 decibels, which translates to a Roman numeral designation of VI for each ear.  38 C.F.R. § 4.85, Table VIA.  Thus, when applying Table VII, Diagnostic Code 6100, level VI for both ears equates to a 30 percent disability evaluation.  

The VA fee-based examiner determined that the Veteran had severe sensorineural hearing loss.  He was not able to wear the hearing aids that he was fitted with through the VA.  He stated that the volume/sound was uncomfortable and VA had not been able to adjust them adequately.  The examiner found that, without the use of his hearing aids, it was likely that daily communication and sound awareness were greatly affected with the Veteran's severe hearing loss.

In August 2012, the Veteran filed a claim for a TDIU, which was also construed as a claim for an increased rating for his bilateral hearing loss.  The Veteran was afforded a VA audiological examination in January 2013, which showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
45
60
55
53
LEFT
50
40
55
70
49

The claims file was reviewed.  The examiner found that the test results were valid for rating purposes.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear and the use of speech discrimination scores was noted to be appropriate for the Veteran.  The diagnosis was sensorineural hearing loss in both ears.  The examiner noted that, with regard to functional effects, such disability resulted in difficulty hearing if there is background noise and crowds.

At the time of the January 2013 VA audiological examination, the Veteran was shown to have an average puretone hearing loss in the right ear of 53 decibels when rounded, with 94 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear under Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 49 decibels, with 88 percent speech discrimination, which translates to a Roman numeral designation of II for the left ear under Table VI. 38 C.F.R. § 4.85, Table VI.  When applying Table VII, Diagnostic Code 6100, level I for the right ear and level II for the left ear equates to a noncompensable disability evaluation.  

Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  The examiner also specifically found that the use of speech discrimination test was appropriate. 

As such, in the August 2013 rating decision, the RO proposed to reduce the Veteran's rating to noncompensable.  As no additional evidence was submitted, the RO effectuated this reduction in the June 2014 rating decision, effective October 1, 2014.  In his July 2014 notice of disagreement, the Veteran indicated that his hearing loss had not improved, but gotten worse and requested another non-VA examination. 

As noted above, again, the Veteran was afforded another VA examination in May 2015.  However, as the Veteran's responses were very inconsistent, the examiner found that the test results were invalid for rating purposes.  Importantly, speech audiometry revealed speech recognition ability of 94 percent in both ears and the use of speech discrimination scores was appropriate for the Veteran.  The examiner specifically noted that word recognition today was 94 percent in each ear compared to 94 percent and 88 percent in the right and left ears, respectively, at the January  2013 VA examination.  The examiner noted that, with regard to functional effects, the Veteran reported that he was having more trouble hearing, even with his hearing aids.

VA treatment records do not address the severity of the Veteran's hearing loss for rating purposes prior to October 1, 2014. 

After a thorough review of the evidence, the Board finds that the record demonstrates that the Veteran's bilateral hearing loss had improved so as to warrant a rating reduction from 30 percent to noncompensable percent under Diagnostic Code 6100 as his hearing loss resulted in no worse than Level 1 hearing acuity in the right ear and Level II acuity in the left ear.  As discussed above, the January 2013 VA examination, which was the basis for the reduction, was complete and thorough.  In this regard, the Veteran's claims file was reviewed and complete medical history was obtained from the Veteran.  The examination clearly addressed the severity of the Veteran's hearing loss disability for rating purposes and showed that the Veteran only met the criteria for a noncompensable percent rating.  Significantly, the May 2015 VA examination also showed speech recognition ability of 94 percent in each ear, which again shows hearing improvement.  The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his daily activities and his claims that his hearing loss had worsened.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Accordingly, the preponderance of the evidence supports a finding that the reduction was proper.  

In conclusion, the Board finds that the propriety of the reduction of the evaluation of bilateral hearing loss from 30 percent to noncompensable, effective October 1, 2014, was proper.  In reaching this decision, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

The reduction of the evaluation of bilateral hearing loss from 30 percent to noncompensable, effective October 1, 2014, was proper; the appeal is denied.


REMAND

Unfortunately, although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The issue of service connection for GERD was previously remanded for a VA examination with etiological opinion.  As such, the Veteran was afforded a VA examination in May 2015.  However, although service and VA clinical records were reviewed, the entire claims file was not reviewed as directed by the Board.  The examiner determined that the Veteran's GERD did not manifest in service, rationalizing that there was nothing in the Veteran's service treatment records and no evidence of upper GI complaints for many years after service.  The examiner also found that the Veteran's GERD was not caused by or aggravated beyond natural progression by his PTSD.  The examiner rationalized that there is no documentation in the literature that supports this relationship and the Veteran had specific risk factors for developing GERD.  However, in November 2014, the Veteran's representative submitted publications indicating a relationship between gastrointestinal distress and PTSD.   Importantly, these publications were not addressed by the VA examiner.  

As the examiner failed to address the publications showing a possible association between PTSD and gastrointestinal issues as well as review the entire electronic record, this examination is insufficient.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that an additional addendum opinion is necessary. 

With respect to the issue of entitlement to a TDIU prior to June 5, 2013, as this issue is inextricably intertwined with the issue of entitlement to service connection for GERD, this issue must also be remanded to the AOJ for further consideration.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In this case, there is evidence that the Veteran's PTSD has affected his employability since the date of award of service connection, February 17, 2011.  In this regard, the evidence shows that the Veteran last worked as a building supervisor in December 2007.  A May 2012 psychiatric evaluation for SSA purposes indicated that the Veteran's psychiatric disorders impacted his activities of daily living.  Moreover, the Veteran has met the scheduler criteria for a TDIU as his PTSD has been rated as 70 percent disabling since February 17, 2011.  See 38 C.F.R. § 4.16(a).  

The Board recognizes that a VA psychologist in a January 2013 opinion found that the Veteran's PTSD did not render him unable to secure and maintain substantial gainful employment.  However, besides indicating that his opinion was based on review of the record, the examiner failed to provide any rationale for this opinion.  Therefore, the Board finds that an appropriate VA psychiatrist or psychologist should be requested to render a retrospective medical opinion regarding the functional impact the Veteran's service-connected PTSD had on his occupational functioning, to include his employability, from the date of claim for service connection, February 17, 2011.  In sum, the Board observes that a retrospective medical opinion may be required to determine whether, and if so when, it can be concluded that the Veteran's service-connected PTSD prevented him from obtaining and maintaining substantially gainful employment.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Lastly, the record shows that the Veteran receives continuous treatment at the VA for his disabilities on appeal.  The most recent treatment records associated with the claims file are dated from February 2015.  In light of the need to remand, additional ongoing VA treatment records should also be obtained.  See 38 U.S.C.A.  § 5103A(b), (c); 38 C.F.R.  § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's VA treatment records, dated from February 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e). 

2.  After obtaining all outstanding records, return the record, and a copy of this Remand, to the VA examiner who provided the May 2015 opinion for an addendum opinion regarding the Veteran's GERD.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the May 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the record, to specifically include and literature submitted by the Veteran's representative in November 2014, the examiner should offer an opinion as to the following: 

a) Whether it is at least as likely as not (a 50% or higher degree of probability) that GERD is proximately due to, or caused by, the Veteran's service-connected PTSD, to include any medications taken for such disorder? 

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the diagnosed GERD have been aggravated by the Veteran's service-connected PTSD, to include any medications taken for such disorder?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  In proffering this opinion, the examiner should consider the Veteran's lay statements, treatment records, and the literature submitted by the Veteran's representative in November 2014. 

3.  Send the record, and a copy of this Remand, to a VA psychiatrist or psychologist for a retrospective medical opinion concerning the functional impact the Veteran's PTSD had on his occupational functioning, to include employability, prior to June 5, 2013.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

After reviewing the complete record, the examiner is requested to provide an opinion on the functional impact the Veteran's PTSD had on his occupational functioning, to include his ability to obtain or maintain employment consistent with his education and occupational experience, from the date of award of service connection, February 18, 2011 to June 5, 2013.  In this regard, the examiner is requested to delineate the PTSD symptoms that would negatively impact the Veteran's ability to being gainfully employed.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

If the examiner finds that the Veteran's PTSD has negatively impacted his occupational functioning to the point where he would be unable to obtain or maintain gainful employment, he or she should indicate when exactly such occurred, if possible. 

All opinions expressed by the examiner should be accompanied by a complete rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


